Douglas and Batchelder, JJ.,
dissenting: We believe that the two explanations of the delay are insufficient to meet the reasonable delay test of Hastings. No assertion was made, nor was any offer of proof put forth, to indicate that the doctor in question was unavailable, or that receipt of the file on August 26th in some manner made *68it unreasonable for the State to indict when the grand jury met in September. Based upon the sparse record before us, we conclude that the State did not demonstrate that the delay was reasonable.